Title: To Thomas Jefferson from Citizens of Boston, 4 March 1808
From: Boston, Citizens of
To: Jefferson, Thomas


                  
                     May it Please your Excellency 
                     
                     Boston New England4h Mch 1808—
                  
                  The petition, memorial & representation of the Merchants and others of the town of Boston Commonwealth of Massachusetts in the U States of America
                  humbly shews & represents—
                  That your Orators are all Native Citizens of Boston of the age of Twenty One years and upwards, & that we are all directly or indirectly concerned in Navigation & obtain & derive our subsistence from Commerce, & that in consequence of recent measures adopted by the Government of the United States, the wisdom of which they do not scruple neither do they doubt, but that such causes originated in a love of the Country on the part of Government. yet your Orators will be excused when they say that the operation, may be different from what the first appearance indicated, & your Orators thus thinking are induced to represent to your excellency that these measures have greatly embarrassed their pecuniary concerns as well as those of the farmers and Seamen that they have property to considerable amount lying dead, & which it is not possible for them to realize some it being invested in Ships in Merchandize, & considerable being in Europe & India that in consequence of the said measures. the market has been greatly depressed, & the Merchandize in their hands so greatly reduced in value that to enable many of them to meet their engagements, they have been obliged to make great sacrifices of their property & in many cases, their property has fallen in value so much that the proceeds will not cover the amount of their just debts which otherwise would have enabled them to pay at & after the rate of from Twenty-two to Thirty Shillings in the Pound, for every & each of the said debts; & that by these means, those of your memorialists as have given Credit to their brethren, are greatly injured thereby & your Orators would farther represent to your Excellency, that many of your memorialists brethren, who are in indigent circumstances, who are strong in bodily powers, & have heretofore gained an honest livelihood, by daily labor & by crossing the Ocean, & who have willingness to work, are now deprived of the means of subsistence & the very bread taken from their mouths & from the mouths of their families, & that the only resources they have either are to rob or to beg: & that many meeting ill success in the latter have in desperation, committed the former at which in other times they would have shuddered. that such of your Orators as hold Real Estate have experienced great losses, by the non-receipt of rents, & by the change of the value of the same & that many of them have property in foreign Climes, which they cannot obtain & in short that all classes of people of the United States are distressed thereby, excepting those who hold offices under Government & the Practitioners in Law, they therefore pray on this representation that your Excellency will in your infinite Goodness be pleased
                  I: To explain the reason of this Embargo
                  II To inform how long it is intended to remain
                  III That something may be done for our distressed poor
                  Your petioners, memorialists & Orators, most respectfully would represent to your Excellency in the second Place that The decrees of France lately issued are direct infractions of our treaty with that power & inimical to the law & rights of nations, those of G Britain are more justifiable as they are not severe & rigid as those of the former power & as there is now no existing Treaty between her & the US, and they are only in retaliation of the decrees of that Tyrant Bonaparte. therefore they would recommend to your Excellency, an undeviating adherence to impartiality (for the future beginning now) to all foreign nations not excepting the King of France also they would recommend to your Excellency, moderation with firmness, Patriotism & impartiality & to shew to Europe that we will revenge our Insults
                  lastly Your Petitioners say
                  That something must & shall be done, they say they can no longer brook the insults they receive & can no longer bear the oppression heaped upon them, they say “War with all its dire concomitants” is preferable far preferable to their present situation as it will give employment to thousands now in indolence they say that unless some appropriation be made out of the boasted overflowing Treasury some measures must be resorted to & that if not speedily done perhaps the United States will lose New England, she not having the wish to bear insults & to let them go unrevenged, this notwithstanding the approbation of the Legislature is the Sentiment of the
                  
                     Inhabitants of Boston 
                     
                  
               